[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-12280         ELEVENTH CIRCUIT
                                                                      OCT 3, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________          CLERK

                                D.C. Docket No. 1:09-cv-21154-PAS

MATTIE LOMAX,
                                                                Plaintiff-Appellant,

                                                versus

CITY OF MIAMI MAYOR, etc., et al.,

                                                                Defendants,

OFFICER NUNEZ,
incarcerated for selling drugs,
OFFICER GARCIA,
SERGEANT BARALT,

llllllllllllllllllllllllllllllllllllllll                        Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (October 3, 2011)
Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Mattie Lomax, proceeding pro se, appeals the district court’s denial of her

motions to recuse the district court judge and demand for a jury trial on her claim

of malicious prosecution. The district court denied the motions as moot. On

appeal, Lomax argues against the district court’s earlier dismissal of her claim of

malicious prosecution brought under 42 U.S.C. § 1983.

       We review an order of the district court denying a motion for recusal for an

abuse of discretion. Draper v. Reynolds, 369 F.3d 1270, 1274 (11th Cir. 2004).

Whether a case is moot is a question of law that we review de novo. Troiano v.

Supervisor of Elections in Palm Beach County, Fla., 382 F.3d 1276, 1282 (11th

Cir. 2004).

      Under Article III of the Constitution, federal courts may adjudicate only

actual, ongoing cases or controversies. Brooks v. Georgia State Bd. of Elections,

59 F.3d 1114, 1118 (11th Cir. 1995). A case is moot when the issues presented

are no longer live or the parties lack a legally cognizable interest in the outcome.

U.S. Parole Commission v. Geraghty, 445 U.S. 388, 396, 100 S.Ct. 1202, 1209, 63

L.E.2d 479 (1980).




                                          2
      In the instant case, the district court did not abuse its discretion in denying

Lomax’s motions for recusal and demand for a jury trial. There was no further

judicial labor to be undertaken by the district court in the case, rendering Lomax’s

motions and demand moot.

      Upon careful review of the record, and upon consideration of the parties’

briefs, we find no error and affirm.

      AFFIRMED.




                                          3